        Case 7:17-cr-00089-CS Document 978-1 Filed 03/28/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :           PRELIMINARY ORDER OF
          - v. -                              FORFEITURE/
                                  :           MONEY JUDGMENT
STEVEN L.CREA,
    a/k/a “Stevie”                :           S18 17 Cr. 89 (CS)
    a/k/a “Stevie Wonder”
    a/k/a “Herbie”,               :

                   Defendant.
- - - - - - - - - - - - - - - - - x

            WHEREAS, on or about July 31, 2019,              Steven L. Crea,

a/k/a    “Stevie”,    a/k/a   “Stevie    Wonder”,    a/k/a    “Herbie”     (the

“defendant”), among others, was charged in six-counts of a ten-

count Indictment, S18 17 Cr. 89 (CS) (the “Indictment”), with

racketeering conspiracy, in violation of Title 18, United States

Code,    Section   1962,    (Count   One);    conspiracy     to   commit    and

committing murder in order to enforce the rules of the racketeering

conspiracy, in violation of Title 18, United States Code, Section

1959 (Counts Two and Three); assault and attempted murder in aid

of racketeering activity, in violation of Title 18, United States

Code, Section 1959 (a)(5), (a)(6) and 2 (Count Five); use of

firearms resulting in death, in violation of Title 18, United

States Code, Section 924(j)(1) and 2 (Count Seven); and firearms

offense, in violation of Title 18, United States Code, Section

924(c)(1)(A)(i) (Count Nine)(D.E. 760);
      Case 7:17-cr-00089-CS Document 978-1 Filed 03/28/20 Page 2 of 5



           WHEREAS, the Indictment included a forfeiture allegation

as to Count One, seeking forfeiture to the United States, pursuant

to Title 18, United States Code, Section 1963, of (a) any interest

acquired or maintained in violation of Title 18, United States

Code 1962, which interests are subject to forfeiture to the United

States   pursuant    to   Title   18,    United    States   Code,   Section

1963(a)(1), (b) any interest in, security of, claim against, and

the RICO Enterprise alleged in the Indictment which the defendant

established, operated, controlled, conducted, and participated in

the conduct of, in violation of Title 18, United States Code,

Section 1962, which interests, the securities, claims, and rights

are subject to forfeiture to the United States pursuant to Title

18, United States Code, Section 1963(a)(2), and/or (c) property

constituting   and   derived    from    proceeds   obtained,   directly   or

indirectly, from the aforesaid racketeering activity, in violation

of Title 18, United States Code, Section 1962, which property is

subject to forfeiture to the United States pursuant to Title 18,

United States Code, Section 1963(a)(3);

           WHEREAS, on or about November 15, 2019, following a jury

trial, the defendant was found guilty of Counts One, Two, Three

and Seven of the Indictment;

           WHEREAS, the Government asserts that $2,488,000.00 in

United   States   currency     represents    property   constituting,     or
        Case 7:17-cr-00089-CS Document 978-1 Filed 03/28/20 Page 3 of 5



derived from proceeds traceable to the commission of the offense

charged    in     Count   One   of     the   Indictment   that     the    defendant

personally obtained;

             WHEREAS, the Government seeks the entry of a money

judgment in the amount of $2,488,000.00 in United States currency

(the    “Money     Judgment”)    representing       the   amount    of    proceeds

traceable to the offense charged in Count One of the Indictment

that the defendant personally obtained; and

                WHEREAS, the Court finds, as a result of acts and/or

omissions of the defendant, the proceeds traceable to the offenses

charged    in     Count   One   of     the   Indictment   that     the    defendant

personally obtained cannot be located upon the exercise of due

diligence.

       NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

             1.     As a result of the offenses charged in Count One of

the Indictment, to which the defendant pled guilty, a money

judgment in the amount of $2,488,000.00 in United States currency

(the    “Money    Judgment”),        representing   the   amount     of    proceeds

traceable to the offenses charged in Count One of the Indictment

that the defendant personally obtained, shall be entered against

the defendant.

             2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal        Procedure,      this     Consent     Preliminary         Order   of
        Case 7:17-cr-00089-CS Document 978-1 Filed 03/28/20 Page 4 of 5



Forfeiture/Money Judgment is final as to the defendant, Steven L.

Crea, a/k/a “Stevie”, a/k/a “Stevie Wonder”, a/k/a “Herbie” , and

shall be deemed part of the sentence of the defendant, and shall

be included in the judgment of conviction therewith.

              3.     All payments on the outstanding money judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail to the United States Attorney’s Office,

Southern      District    of   New   York,    Attn:    Money   Laundering     and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number.

              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United   States   shall   have   clear   title   to    such

forfeited property.

              5.     Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

              6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal      Procedure,    the   United     States    Attorney’s   Office    is

authorized to conduct any discovery needed to identify, locate or
     Case 7:17-cr-00089-CS Document 978-1 Filed 03/28/20 Page 5 of 5



dispose     of   forfeitable     property,         including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

            7.   The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment, and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.   The   Clerk   of   the     Court    shall     forward   three

certified     copies   of    this   Consent        Preliminary     Order   of

Forfeiture/Money Judgment to Assistant United States Attorney

Alexander   J.   Wilson,    Co-Chief   of    the    Money     Laundering   and

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.


SO ORDERED:



HONORABLE CATHY SEIBEL                                 DATE
UNITED STATES DISTRICT JUDGE
